[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Jeanette Marcus appeals from the judgment of the trial court finding her guilty of aggravated assault and sentencing her to eighteen months' imprisonment. Marcus claims that the trial court erred in imposing the maximum sentence.
R.C. 2929.19(B)(2)(d) states that the trial court must make a finding that gives its reasons for the sentence imposed when the sentence is for one offense and the court imposes the maximum term, as it did in this case. R.C. 2929.14(C) states that the maximum term may be imposed on those offenders who commit the worst form of the offense.
In this case, the trial court indicated that it imposed the maximum term because Marcus had committed the worst form of the offense. Thus, the trial court complied with R.C.2929.19(B)(2)(d) and 2929.14(C). The record supports the trial court's reasons. Marcus used a broken bottle to slash the throat of her victim. The victim has a seven-inch-long scar on her neck, and, at time of the sentencing, still needed further medical treatment of her wound. The court also noted that the slash was very close to the victim's jugular vein, and that the attack could have resulted in still more serious injury.
Because the trial court made the appropriate findings and gave its reasons for those findings, and because the findings were supported by the evidence, the judgment of the trial court is affirmed.
Further, a certified copy of this Judg-ment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.